DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 3-15-22.
Claims 5, 6, 10, 11, 13, 14, 18, 21, 23-26, 29, 32, 53, 67 are pending in the instant application.
Claims 25, 26, 29, 53 and 67 are withdrawn as being drawn to non-elected inventions.
Claims 5, 6, 10, 11, 13, 14, 18, 21, 24 and 32 have been examined on their merits as set forth below.
Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 6, 10, 11, 13, 14, 18, 21, 24 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsu et al (US 2019/0048337) for the reasons of record set forth in the Office action mailed 6-3-22 and as set forth below.
Hsu et al (US 2019/0048337) teach isolated cells, vectors and compositions comprising a guide RNA (gRNA) comprising a targeting domain comprising SEQ ID No. 1 and SEQ ID No. 2, or SEQ ID No. 4 and SEQ ID No. 15, and further comprising at least one Cas9 molecule that recognizes a Protospacer Adjacent Motif (PAM) optionally comprising SEQ ID No. 24 or SEQ ID No. 25, which vector optionally is a viral vector and optionally further comprises a tissue specific promoter operably linked to the nucleotide sequence encoding the first gRNA, the second gRNA or the Cas9 sequence (see esp. the abstract, ¶¶ 0003-0007, 0015-0037, 0089, 0103, 0136, and the alignments provided in the Office action mailed 12-15-21  between instantly claimed SEQ ID Nos. 1 and 2 with SEQ ID Nos. 60305, 60306, 60307, 10092, 826548, 66524, and 66525 of Hsu ), see also the alignments provided in the Office action mailed 5-21-22  between instantly claimed SEQ ID Nos. 4 and 15 with SEQ ID Nos. 826544, 826377, 18720, 102920 of Hsu).
Response to Arguments
Applicant's arguments filed 10-3-22 have been fully considered but they are not persuasive. Applicant argues that Hsu does not disclose the gRNA pairs as instantly claimed.  Applicant also argues that and no teaching or suggestion to pursue these specific gRNA pairs is taught by Hsu and that Hsu discloses over 800,000 gRNAs. Therefore, according to Applicant, there is no teaching or suggestion in Hsu to pursue the specific gRNA pairs as recited in the present claims, given the overwhelming number of sequences disclosed in Hsu. Applicant additionally argues that there was no expectation that any of the claimed gRNA pairs would successfully target a Cas9 molecule to a dystrophin gene, or that they would be as successful as demonstrated in the Examples (see, for example, the present application at Example 1, paragraph 222, for a gRNA pair demonstrating “almost 50% deletion”). Further, there is no indication in Hsu that their disclosed gRNA pairs work in vivo. In contrast, the present application describes successful deletion of dystrophin segments in mice (see, for example, present application at Example 3).  But, contrary to Applicant’s assertions, pointing out the inherent properties of previously existing compositions does not preclude the existence of those compositions disclosed in the prior art.
And, contrary to Applicant’s arguments, Hsu discloses the identical individual SEQ ID Nos. as instantly claimed and clearly illustrated in the sequence alignments.  Hsu also teaches the targeting of well-known mutations in the DMD gene using a single or combinations of gRNA molecules.  
As stated previously, Hsu certainly contemplates combinations of these previously disclosed gRNA molecules as shown below:
[0014] In certain embodiments, methods, genome-editing systems, and compositions discussed herein provide for altering a DMD target position in the DMD gene. In certain embodiments, the methods, genome-editing systems, and compositions described herein introduce one or more breaks near the site of the DMD target position in at least one allele of the DMD gene. Altering the DMD target position refers to: (1) break-induced deletion (e.g., NHEJ-mediated deletion) of genomic sequence including the DMD target position; or (2) break-induced introduction of an indel (e.g., NHEJ-mediated introduction of an indel) in close proximity to or including the DMD target position. Either approach can give rise to a dystrophin sequence that has correct reading frame.

[0018] In certain embodiments, two single strand breaks are introduced (e.g., positioned by two gRNA molecules) at or in close proximity to a DMD target position in the DMD gene. In certain embodiments, two gRNA molecules (e.g., with one or two Cas9 nickases) are used to create two single strand breaks at or in close proximity to the DMD target position, e.g., the gRNAs molecules are configured such that both of the single strand breaks are positioned upstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream) or downstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp downstream) of the DMD target position. In certain embodiments, two gRNA molecules (e.g., with two Cas9 nickases) are used to create two single strand breaks at or in close proximity to the DMD target position, e.g., the gRNAs molecules are configured such that one single strand break is positioned upstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream) and a second single strand break is positioned downstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp downstream) of the DMD target position. In certain embodiments, the breaks are positioned to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat.

[0019] In certain embodiments, two double strand breaks are introduced (e.g., positioned by two gRNA molecules) at or in close proximity to a DMD target position in the DMD gene. In certain embodiments, two gRNA molecules (e.g., with one or two Cas9 nucleases that are not Cas9 nickases) are used to create two double strand breaks to flank a DMD target position, e.g., the gRNA molecules are configured such that one double strand break is positioned upstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream) and a second double strand break is positioned downstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp downstream) of the DMD target position. In certain embodiments, the breaks are positioned to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat.

[0020] In certain embodiments, one double strand break and two single strand breaks are introduced (e.g., positioned by three gRNA molecules) at or in close proximity to a DMD target position in the DMD gene. In certain embodiments, three gRNA molecules (e.g., with a Cas9 nuclease other than a Cas9 nickase and one or two Cas9 nickases) to create one double strand break and two single strand breaks to flank a DMD target position, e.g., the gRNA molecules are configured such that the double strand break is positioned upstream or downstream of (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream or downstream) of the DMD target position, and the two single strand breaks are positioned at the opposite site, e.g., downstream or upstream (within 200 bp downstream or upstream), of the DMD target position. In certain embodiments, the breaks are positioned to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat.

[0021] In certain embodiments, four single strand breaks are introduced (e.g., positioned by four gRNA molecules) at or in close proximity to a DMD target position in the DMD gene. In certain embodiments, four gRNA molecule (e.g., with one or more Cas9 nickases are used to create four single strand breaks to flank a DMD target position in the DMD gene, e.g., the gRNA molecules are configured such that a first and second single strand breaks are positioned upstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream) of the DMD target position, and a third and a fourth single stranded breaks are positioned downstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp downstream) of the DMD target position. In certain embodiments, the breaks are positioned to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat.

[0022] In certain embodiments, two or more (e.g., three or four) gRNA molecules are used with one Cas9 molecule. In certain embodiments, when two or more (e.g., three or four) gRNAs are used with two or more Cas9 molecules, at least one Cas9 molecule is from a different species than the other Cas9 molecule(s). For example, when two gRNA molecules are used with two Cas9 molecules, one Cas9 molecule can be from one species and the other Cas9 molecule can be from a different species. Both Cas9 species are used to generate a single or double-strand break, as desired.

[0023] When two or more gRNAs are used to position two or more cleavage events, e.g., double strand or single strand breaks, in a target nucleic acid, it is contemplated that the two or more cleavage events may be made by the same or different Cas9 proteins. For example, when two gRNAs are used to position two double strand breaks, a single Cas9 nuclease may be used to create both double strand breaks. When two or more gRNAs are used to position two or more single stranded breaks (single strand breaks), a single Cas9 nickase may be used to create the two or more single strand breaks. When two or more gRNAs are used to position at least one double strand break and at least one single strand break, two Cas9 proteins may be used, e.g., one Cas9 nuclease and one Cas9 nickase. It is contemplated that when two or more Cas9 proteins are used that the two or more Cas9 proteins may be delivered sequentially to control specificity of a double strand versus a single strand break at the desired position in the target nucleic acid.

[0024] In certain embodiments, the targeting domain of the first gRNA molecule and the targeting domain of the second gRNA molecule hybridize to the target domain through complementary base pairing to opposite strands of the target nucleic acid molecule. In certain embodiments, the gRNA molecule and the second gRNA molecule are configured such that the PAMs are oriented outward.
[0025] In certain embodiments, the targeting domain of a gRNA molecule is configured to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat, or the endogenous DMD splice sites, in the target domain. The gRNA molecule may be a first, second, third and/or fourth gRNA molecule.

[0026] In certain embodiments, the targeting domain of a gRNA molecule is configured to position a cleavage event sufficiently far from a preselected nucleotide, e.g., the nucleotide of a coding region, such that the nucleotide is not altered. In certain embodiments, the targeting domain of a gRNA molecule is configured to position an intronic cleavage event sufficiently far from an intron/exon border, or naturally occurring splice signal, to avoid alteration of the exonic sequence or unwanted splicing events. The gRNA molecule may be a first, second, third and/or fourth gRNA molecule, as described herein.

[0027] In certain embodiments, two or more gRNAs (e.g., a pair of gRNAs) are used to position breaks, e.g., two single stranded breaks or two double stranded breaks, or a combination of single strand and double strand breaks, e.g., to create one or more indels or deletions, in the DMD gene sequence, wherein the targeting domains of each gRNAs can comprise nucleotide sequences set forth in SEQ ID NOs:206-826366.

[Emphasis added].
	For these reasons, the instant rejection is properly maintained.

New Rejections Necessitated by Amendments

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation "of claim 1" in line 1 of these claims.  There is insufficient antecedent basis for this limitation in the claim since claim 1 has been canceled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
12-15-22

/JANE J ZARA/Primary Examiner, Art Unit 1635